Case 1:08-cv-04517-JSR Document 6 Filed 05/21/2008 Page1 of 5

Michael V. Sclafani, Esq. (MS 9120)
A Member of the Firm of

REARDON & SCLAFANI, P.C.

Attorneys for Defendants

220 White Plains Road, Suite 235
Tarrytown, New York 10591

(9§4) 366-0201

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

§A{q§{éi§§<é§: _______________ _ """" X
Plaintiffs, ANSWER
~ against - 08 CIV. 4517(JSR) (JCF)
BRENDA A. ITHIER, PV HOLDING CORP.
and AVIS BUDGET GROUP, INC.,
Defendants.
___________________________________ X

Defendants PV Holding Corp. and Avis Budget Group, Inc., by
their attorneys, REARDON & SCLAFANI, P.C., as and for their answer
to the plaintiff’s complaint, allege, upon information and belief,
as follows:

FIRST: Denies knowledge or information sufficient to form a
belief as to each and every allegation contained in paragraphs
numbered “1”, “10", “15", “19”, “21”, “22", “24”, “27", “32”, “36",
“46” and “50”.

SECOND: Denies each and every allegation contained in
paragraph(s) numbered “2”, “4”, “5”, “7”, “9", “ll", “12", “13",
“14", “16”, “17~, “13”, “20", “23“, “25", “26", “28”, “29”, “30”,
“31”, “33", “34”, “35", “37”, “38", “39", “40”, “41”, “42”, “43”,

\\44|'.|" \\45}.|" \\¢J;B.|'»|'ll \\51.|'.|" \\52.|'{’ \\53” and \\55!.|'.

""`lll !.-

~e"‘.v'lr‘

 

Case 1:08-cv-04517-JSR Document 6 Filed 05/21/2008 Page 2 of 5

THIRD: Denies each and every allegation contained in
paragraph{s) numbered “47” and “54” and refers all questions of law
to the Honorable Trial Court.

FOURTH: Answering paragraph(s) numbered “49”, defendant{s)
repeats, reiterates and re-alleges each and every admission and
denial heretofore made with the same force and effect as though
more fully set forth at length herein.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

FIFTH: That plaintiff's action. as against defendants PV
Holding Corp. and Avis Budget Group, Inc. is pre-empted and barred
pursuant to subchapter I of Chapter 301 of Title 49, United States
COde §30106.

AS AND FOR A SECOND AFFIRIVIATIVE DEFENSE

SIXTH: That plaintiff(s) complaint fails to state a cause of
action as against the answering defendant(s) upon which relief can
be granted.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE

SEVENTH: That the Court lacks jurisdiction over the answering
defendant(s) upon the ground of insufficiency of service of
process.

AS AND E`OR A FOURTH AFFIRMATIVE DEFENSE

EIGHTH: That if the plaintiff(s) sustained any injury or

damages, said injuries or damages were caused or contributed to by

the negligence, culpable conduct, assumption of risk or fault of

!!\ l|`"" ill s=

 

Case 1:08-cv-04517-JSR Document 6 Filed 05/21/2008 Page 3 of 5

3
the negligence, culpable conduct, assumption of risk or fault of
the plaintiff(s) and were not caused or contributed to by the
negligence, fault or want of care on the part of the answering
defendant(s}, or were caused by persons or parties for whose acts
or omissions or the result of an emergency for which this answering
defendant(s) is not responsible or liable.
AS AND FOR A FIF‘TI-l AFFIRMATIVE DEE'ENSE
NINTH: That the plaintiff(s) vehicle was equipped with seat
belts; that the plaintiff(s) failed to wear or properly fasten seat
belts at the time of the occurrence; that some or all of
plaintiff(s) injuries would not have been incurred or would have
been incurred to a lesser extent or degree had seat belts been worn
or worn properly, and that the failure to wear or properly fasten
seat belts was the proximate cause of all or some of the injuries
claimed by the plaintiff(s).
AS AND F'OR A SlXTI-I AFFIRMATIVE DEFENSE
TENTH: That this action is barred as to plaintiff(s) by
Article 51, Section 5102(d) of the Insurance Law of the State of
New York.
AS AND FOR A SEVENTH AFFIRMATIVE DEFBNSE
ELEVENTH: Plaintiff{s) recovery, if any, is subject to and
limited by CPLR 4545.
WHEREFORE, defendant(s) demand(s) judgment dismissing the

complaint of the plaintiff(s) herein, together with the costs,

 

Case 1:08-cv-04517-JSR Document 6 Filed 05/21/2008 Page 4 of 5

4
disbursements and attorneys’ fees of this action.

Dated: Tarrytown, New York
May 2l, 2008

Yours, etc.

REARDON & SCLAFANE, P.C.
Attorneys for Defendants

OFFICE & P.O. ADDRESS

220 White Plains Road, Suite 235
Tarrytown, New York lOBQl

(914) 3 -0201

_' v/\/\

MlCHAEL V. SCLAFANI (MS 9120)

TO: Greenstein & Milbauer, LLP
Attorneys for Plaintiff
1625 Park Avenue, 9th-Floor
New York, New York 10035

 

Case 1:08-cv-04517-JSR Document 6 Filed 05/21/2008 Page 5 of 5

CERTIFICATE OF SERVICE

The undersigned attorney hereby certifies that on May 21
2006, he caused to be served a true and correct copy of the within
ANSWER by depositing the same in the United States mail, first~
class, postage pre-paid, addressed to:

TO: Greenstein & Milbauer, LLP
Attorneys for Plaintiff
1825 Park Avenue, 9th Floor
New York, New York 10035

§§va

MICHAEL V. SCLAFANI {MS 9120)

l 1 l\-'ll”"ln la

 

